Case: 16-11532      Document: 00514304669         Page: 1    Date Filed: 01/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-11532
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        January 11, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

OSCAR MELANSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-21-11


Before DENNIS, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Oscar Melanson has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Melanson has filed a motion for appointment of new counsel because he wishes
to pursue a claim of ineffective assistance of counsel.               The record is not
sufficiently developed to allow us to make a fair evaluation of Melanson’s claim


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11532     Document: 00514304669    Page: 2   Date Filed: 01/11/2018


                                 No. 16-11532

of ineffective assistance of counsel; we therefore decline to consider the claim
without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Melanson’s motion. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED and counsel is
excused   from further responsibilities herein; Melanson’s motion             for
appointment of counsel is DENIED, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2